Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2020 has been entered.

Response to Amendment
This communication is in response to the Amendment filed on 09/21/2020.
Claims 1, 2, 4-8, 10-11, 14 and 16-17 are pending.
Claims 1, 4, 11 and 16  have been amended.
Claims 3 and 15 have been cancelled.
Claim 17 is newly added.

Response to Arguments
35 U.S.C. 103 Obviousness
Applicant Arguments
Applicant argues that Gattegno, Baek, Angell, and Ho whether or considered alone or in combination, particularly fail to disclose or suggest “ (1) each of the plurality of mobile terminals has a mobile cloud platform and (2) the mobile cloud platform is configured to manage authentication information of the mobile terminal”, as amended herein.
Claim 1 and Claim 11

Therefore, it is clear that “storage security system:” of Ho is installed in the cloud server 200 to secure more safely the storage medium of the cloud server 200. There is no explicit or inherent disclosure of locating the storage security system in the generic client terminal 100. There is no disclosure or suggestion of the “storage security system” managing the authentication information of the client terminal 100.
Ho fails to disclose that (1) each of the plurality of mobile terminals has a mobile cloud platform and (2) the mobile cloud platform is configured to manage authentication information of the mobile terminal, as recited in claim 1.
Ho does not disclose or suggest the mobile cloud system or amended claim 1 that includes that claimed mobile terminal having a mobile cloud platform configured to manage authentication information of the mobile terminal. In the same manner, Ho does not disclose or suggest the method of operating a mobile cloud system or amended claim 11 that includes the step of “managing authentication information of the mobile terminal in the mobile cloud platform”.
Examiner’s Response
The applicant's arguments/remarks filed on 05/21/2020 regarding claims 1-17 have been fully considered but are moot in view of the new ground(s) of rejection. These elements of applicant’s claimed invention are properly taught or suggested by previously cited arts  and newly cited art, Kyo et al. TANG (U. S. Pub. No. 20140164750 A1).
Claim 1 and Claim 11
As recited in ABSTRACT of Kyo, “A mobile terminal resource storage unit (101)  stores resources and a hybrid mobile cloud platform (100) virtualizes the resources to share the same with other mobile terminals”, Kyo teaches mobile cloud platform.  Further, as rectied in ABSTRACT of the Kyo and Figure 3 of Kyo, “The hybrid mobile cloud platform 100 includes…(126) Authentication unit”; Page 7, “The cloud authentication management unit 204 may manage rights and the like for the resource based on the resource information provided by the mobile terminal 10. The authentication management method of the cloud authentication management unit 204, like the authentication unit 126 included in the mobile terminal 10, is not particularly limited in its method”, kyo teaches the mobile cloud platform is configured to manage authentication information of the mobile terminal, as recited in claim 1 and claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kyo et al. (hereinafter referred to as Kyo) (KR20130063399A), in view of BAEK et al. (hereinafter referred as Baek), and in view of  Gattegno et al.(hereinafter referred to Gattegno)(U. S. Pub. No. 2007/0266027 A1), 
As to claim 1, Kyo teaches a mobile cloud system, comprising: a plurality of mobile terminals, each of the plurality of mobile terminals having at least one functional module and a mobile cloud platform, a cloud server to receive and process information acquired from the at least one functional modules (See at least ABSTRACT, and Figure 3 “A mobile terminal resource storage unit (101)  stores resources and a hybrid mobile cloud platform (100) virtualizes the resources to share the same with other mobile terminals”, “The hybrid mobile cloud platform 100 includes…(126) Authentication unit”;  and Page 7, “The cloud authentication management unit 204 may manage rights and the like for the resource based on the resource information provided by the mobile terminal 10. The authentication management method of the cloud authentication management unit 204, like the authentication unit 126 included in the mobile terminal 10, is not particularly limited.” a wireless communication network to provide one or more communication channels between the plurality of mobile terminals and the cloud server (See at least Page 7, “The remote resource manager 125 may access a virtualized resource generated by another mobile terminal 10 through the cloud server 20 or a wireless communication network based on the resource information requested by the remote resource requester 124”; wherein the mobile cloud platform is configured to manage authentication information of the mobile terminal (See at least ABSTRACT, “The hybrid mobile cloud platform 100 includes…(126) Authentication unit”; and Page 7, “The cloud authentication management unit 204 may manage rights and the like for the resource based on the resource information provided by the mobile terminal 10. The authentication management method of the cloud authentication management unit 204, like the authentication unit 126 included in the mobile terminal 10, is not particularly limited in its method”).
Although Kyo teaches the substantial features of the claimed invention, Kyo fails to expressly teach wherein the cloud server including  a read-only file system to provide common services commonly applied to all the terminals configured to be connected to the cloud server, a read/write file system to provide user specific services to individually applied to each of the terminals configured to be connected to the cloud server, and a controller configured to determine whether a request from a terminal is to be processed in the read only file system or in the read/write file system, and to control operations of the read-only and read-write file systems by communicating the request to the corresponding file system.
In analogous teaching, Baek exemplifies this wherein Baek teaches  wherein the cloud server including a read-only file system to provide common services commonly applied to all the terminals configured to be connected to the cloud server (See at least ¶ [0043], “illustrating a process of performing a file read operation using the mobile cloud application shown in FIG. 2”; and ¶ [0058], “Referring to FIG.1, a cloud computing system includes a plurality of client terminals 1000, 2000 and a cloud server 10 that are connected via a network”).
Thus, given the teaching of Baek, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baek, a cloud application system installed in a client terminal that is connected to a cloud server via a network, into Kyo, method and system of mobile cloud computing system, for a cloud server in cloud computing environment. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to read the file between cloud server and mobile terminals (See Baek: ABSTRACT).
Although Kyo and Baek teach the substantial features of the claimed invention, Kyo and Baek fail to expressly teach a read/write file system to provide user specific services to individually applied to each of the terminals configured to be connected to the cloud server, and a controller configured to determine whether a request from a terminal is to be processed in the read only file system or in the read/write file system, and to control operations of the read-only and read-write file systems by communicating the request to the corresponding file system
In analogous teaching, Gattegno exemplifies this wherein Gattegno teaches a read/write file system to provide user specific services to individually applied to each of the terminals configured to be connected to the cloud server(See at least ¶ [0001], “emulating read-write memory operations in a data processing environment with multiple operation entities. All the client entities identify a given file in the same way…However client-specific versions are established...the emulation system actually serves the clients with the versions that are specific to the client”, See at least ¶ [0022], “the client terminals might be configured to establish network communications with a server and then to operate substantially as input/output interface devices between their human operator and remote server where the routines actually are executed”), and a controller configured to determine whether a request from a terminal is to be processed in the read only file system or in the read/write file system, and to control operations of the read-only and read-write file systems by communicating the request to the corresponding file system (See at least,¶ [0006], “In obtaining access to stored files, attention is needed to addressing the store memory contents. For a read-write file situation, attention also is needed to arbitrating access, so one process cannot overwrite changes made by another process. In a read-only file situation, addressing remains an issue but there is no risk for over writing changes. Addressing might involve the user of a file name and directory tree or path designation that leads to a uniquely addressable file name and location of sectors. one or more driver processes may be used to interface between operating processes and the controller and associated memory”).
Thus, given the teaching of Gattegno, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Gattegno, the technique of maintaining commonly named client specific file content, into Kyo, method and system of mobile cloud computing system, and Baek, a cloud application system installed in a client terminal that is connected to a cloud server via a network, for a cloud server in cloud computing environment. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to receive and transmit the file between cloud server and mobile terminals (See Gattegno: ABSTRACT).

As to claim 2, Kyo, Baek and Gattegno teach the mobile cloud system of claim 1. Kyo further teaches the at least one functional module comprises a one or more of a display module, an audio module, an input module, a camera module, and a GPS module ( See at least Page 5, “the mobile terminal 10 may have an operating system (OS), an application, a storage, or a security function required to provide or receive a mobile service using the cloud server 29 (input module)”; and Page 6, “The mobile terminal resource storage unit 101 stores various kinds of resources…resources may include sensors such as GPS or devices such as cameras, control programs, or applications (apps)”).

As to claim 4, Kyo, Baek and Gattegno teach the mobile cloud system of claim 1. Kyo further teaches wherein the mobile cloud platform is further configured to: communicate with the wireless communication network and the cloud server, and maintain and manage a channel formed between the mobile terminal and the cloud server for providing a cloud service; and provide the cloud service to the See at least Figure 1 and ABSTRACT, “a mobile terminal that can access a cloud server includes a mobile terminal resource storage unit storing at least one resource and a hybrid mobile cloud platform that virtualizes at least one resource stored in the mobile terminal resource storage unit and shares it with other mobile terminals as a virtualization resource. It includes, in addition, the cloud server accessible to at least one mobile terminal includes a cloud resource registration management unit for received and registering resource information from the at least one mobile terminal”).

As to claim 6, Kyo, Baek and Gattegno teach the mobile cloud system of claim 4. Kyo further teaches wherein the cloud service comprises a cloud computing service (See at least ABSTRACT, “a mobile terminal applied to a mobile cloud environment, a cloud server thereof, and a mobile cloud computing method thereof are provided to reduce traffic generated in a cloud server side when resource are shared between mobile terminals”).

As to claim 7, Kyo, Baek and Gattegno teach the mobile cloud system of claim 1. Baek further teaches wherein the read-only file system comprises a shared database, a shared memory, firmware, an operating system, and applications commonly (See at least ¶ [0009], “provide a cloud application system installed in a client terminal that is connected to a cloud server via a network”) used by the plurality of mobile terminals (See at least ¶ [0003], “The cloud service refers to an environment that enables the distributed processing of a large capacity database”; and  ¶ [0043], “illustrating a process of performing a file read operation using the mobile cloud application shown in FIG. 2”; and ¶ [0058], “Referring to FIG.1, a cloud computing system includes a plurality of client terminals 1000, 2000 and a cloud server 10 that are connected via a network”).
Thus, given the teaching of Baek, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baek, a cloud application system installed in a client terminal that is connected to a cloud server via a network, into Kyo, method and system of mobile cloud computing system, and Gattegno, the technique of maintaining commonly named client specific file content, for a cloud server in cloud computing environment. One of the ordinary skills in the art would have been motivated because it See Baek: ABSTRACT).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kyo, in view of Baek, and in view of Gattegno, and further in view of Logue et al.(hereinafter referred to Logue) ( U. S. Patent No. 8539567B1).
As to claim 5, Kyo, Baek and Gattegno teach the mobile cloud system of claim 4. However, Kyo, Baek and Gattegno fail to expressly teach wherein the authentication information includes at least one of hardware information such as a MAC address, a CPU ID, and an IMEI allocated to each mobile terminal.
In analogous teaching, Logue exemplifies this wherein Logue teaches wherein the authentication information includes at least one of hardware information such as a MAC address, a CPU ID, and an IMEI allocated to each mobile terminal ( See at least Col. 16, lines 44-53, “The assigned credentials may operate to provide the client device with increased access to secured resources as compared to the default credentials and, when the device is paired with a user account, authenticates that the client device is associated with the account. The assigned credentials may include one or more of variety of information, an identifier (e.g., a MAC address, etc.) ”).
Thus, given the teaching of Logue, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Logue, authentication methods amongst smart devices and cloud-based servers, into Baek, cloud application installed in client terminal, and Gattegno, the technique of maintaining commonly named client specific file content, and Kyo, method and system of mobile cloud computing system, for authentication method between mobile terminals and cloud servers. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to facilitate communications between smart devices and cloud servers (See Logue: ABSTRACT).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kyo, in view of BAEK, and in view of  Gattegno, and in view of Angell (U. S. Patent No. 9454363B1).
As to claim 8, Kyo, Baek and Gattegno teach the mobile cloud system of claim 1. Angell further teaches wherein the read/write file system comprises a user-specific database, a user-specific memory, and application independently used by individual one of the plurality of mobile terminals according to individual user preferences ( See at least Col. 15, lines 23-35, “the app having the engine 112 is stored in a read-only file system. The engine 112 first determines whether the app has been updated since being uploaded to the app repository computer system 114. The engine 112 retrieves the version number and the committed from a last update. The updated XML, ADL code and /or other assets are stored in a read/write file system 720”).
Thus, given the teaching of Angell, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Angell, mobile application development system and method, into Baek, cloud application installed in client terminal, and Gattegno, the technique of maintaining commonly named client specific file content, and Kyo, method and system of mobile cloud computing system, for a cloud server in cloud computing environment. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to receive and transmit the file between cloud server and mobile terminals (See Angell: ABSTRACT).

As to claim 10, Kyo, Baek and Gattegno teach the mobile cloud system of claim 1. Angell further teaches wherein the controller comprises a processor capable of processing signals of the functional modules transmitted from the plurality of mobile terminals ( See at least Col.7, lines 29-46, and Col. 24, lines 29-32, “one or more mobile computing devices”. “The mobile application development system 100 includes one or more computers that communicate using a communication network 118. The one or more computers communicate and coordinate their actions by passing messages over the communication network”. “the mobile application development system 100 may be a cloud-based computer system”; “one or more functionalities disclosed herein may be generated by the processor 1502 and a user may interact with a Graphical User Interface ( GUI) using one or more user-interface”).
Thus, given the teaching of Angell, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Angell, mobile application development system and method, into Baek, cloud application installed in client terminal, and Gattegno, the technique of maintaining commonly named client specific file content, and Kyo, method and system of mobile cloud computing system, for a cloud server in cloud computing environment. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system and method to receive and transmit the file between cloud server and mobile terminals (See Angell: ABSTRACT).

Claims 11 and 15-17 are rejected over Kyo, in view of Gattegno, further in view of TANG (U. S. Pub. No. 20140164750 A1).
As to claim 11, Kyo teaches a method of operating a cloud system, the method comprising the steps of: authenticating whether the terminal can receive a cloud service; operating the mobile cloud platform installed in the mobile terminal and activating the cloud service (See at least ABSTRACT, and Figure 3 “A mobile terminal resource storage unit (101)  stores resources and a hybrid mobile cloud platform (100) virtualizes the resources to share the same with other mobile terminals”, “The hybrid mobile cloud platform 100 includes…(126) Authentication unit”;  and Page 7, “The cloud authentication management unit 204 may manage rights and the like for the resource based on the resource information provided by the mobile terminal 10. The authentication management method of the cloud authentication management unit 204, like the authentication unit 126 included in the mobile terminal 10, is not particularly limited); transmitting signals acquired from at least one function module in the mobile terminal to a cloud server through the mobile cloud plat form (See at least Page 4, “the mobile terminal is a form of a predetermined common interface to share at least one resource with another mobile terminal And transforming the virtual resource into a virtual resource, extracting and storing resource information on the virtual resource, storing the virtual resource in association with the resource information, and transmitting the resource information to the cloud server”; and Page 11, “mobile cloud computing method comprising the step of transmitting the resource information to a cloud server”); processing the signals from the at least See at least Page 5, “the mobile terminal 10 may have an operating system (OS), an application, a storage, or a security function required to provide or receive a mobile service using the cloud server 29 (input module)”; and Page 6, “The mobile terminal resource storage unit 101 stores various kinds of resources…resources may include sensors such as GPS or devices such as cameras, control programs, or applications (apps)”), and managing authentication information of the mobile terminal in the mobile cloud platform (See at least ABSTRACT, and Figure 3 “A mobile terminal resource storage unit (101)  stores resources and a hybrid mobile cloud platform (100) virtualizes the resources to share the same with other mobile terminals”, “The hybrid mobile cloud platform 100 includes…(126) Authentication unit”;  and Page 7, “The cloud authentication management unit 204 may manage rights and the like for the resource based on the resource information provided by the mobile terminal 10. The authentication management method of the cloud authentication management unit 204, like the authentication unit 126 included in the mobile terminal 10, is not particularly limited), 
Although Kyo teaches the substantial features of the claimed invention, Kyo fails to expressly teach wherein booting a mobile terminal having at least one functional module and a mobile cloud platform; the step of processing the signals further comprises the steps of: determining whether the signals from the functional modules are to be processed in a read only file system or in a read/write file system in the cloud server; storing information in a shared memory of the read only file system in the cloud server if the signals from the functional modules comprising information corresponding to a common service area, and providing services commonly applied to all the  terminals connected to the cloud server; and storing information in a specific-user memory of the rea/write file system in the cloud server if the signal from the functional modules comprising information corresponding to a user-specific server area, and providing user-specific services individually applied to each of the terminals connected to the cloud server.
In analogous teaching, Gattegno exemplifies this wherein Gattegno teaches the step of processing the signals further comprises the steps of: determining whether the signals from the functional modules are to be processed in a read only file system or in a read/write file system in the cloud server (See at least,¶ [0006], “In obtaining access to stored files, attention is needed to addressing the store memory contents. For a read-write file situation, attention also is needed to arbitrating access, so one process cannot overwrite changes made by another process. In a read-only file situation, addressing remains an issue but there is no risk for over writing changes. Addressing might involve the user of a file name and directory tree or path designation that leads to a uniquely addressable file name and location of sectors. one or more driver processes may be used to interface between operating processes and the controller and associated memory”); storing information in a shared memory of the read only file system in the cloud server if the signals from the functional modules comprising information corresponding to a common service area, and providing services commonly applied to all the  terminals connected to the cloud server (See at least ¶ [0007], “A read-only memory image can be shared by multiple processes. All processes are free to read the contents and obtain the same data from a read operation. Multiple clients or processes may advantageously be provided with access to a standardized memory image in this way…Multiple terminal devices may need to share an operating system that each terminal can download in a pristine or “clean” condition from a server when the terminal is initialized”); and storing information in a specific-user memory of the rea/write file system in the cloud server if the signal from the functional modules comprising information corresponding to a user-specific server area, and providing user-specific services individually applied to each of the terminals connected to the cloud server (See at least ¶ [0001], “emulating read-write memory operations in a data processing environment with multiple operation entities. All the client entities identify a given file in the same way…However client-specific versions are established...the emulation system actually serves the clients with the versions that are specific to the client”, See at least ¶ [0022], “the client terminals might be configured to establish network communications with a server and then to operate substantially as input/output interface devices between their human operator and remote server where the routines actually are executed”).
Thus, given the teaching of Gattegno, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Gattegno, the technique of maintaining commonly named client specific file content, into Kyo, method and system of mobile cloud computing system, for a cloud server in cloud See Gattegno: ABSTRACT).
Although Kyo and Gattegno teach the substantial features of the claimed invention, Kyo and Gattegno fail to expressly teach wherein comprising the steps of: booting a mobile terminal having at least one functional module and a mobile cloud platform.
In analogous teaching, TANG exemplifies this wherein TANG teaches wherein comprising the steps of: booting a mobile terminal (See at least ¶ [0042] “when mobile terminal 102 is power-on after reset, a boot ROM may be used for the processor to run a boot sequence to load into memory a Bootloader module from the flash memory and to execute the Bootloader to load software images of the operating system and UEs, etc. ”) having at least one functional module and a mobile cloud platform (See at least ¶ [0027], “the mobile virtualization system 100 provides a computing structure that seamlessly integrates mobile sensing, endpoint OS virtualization, user behavior analysis, mobile management and recommendation into a general framework, a so-called cloud-based mobile platform”; and ¶ [0028], “mobile terminal 102 and server 106 are coupled through cloud 110. Certain modules or components are configured in the mobile terminal 102 and server 106 to provide various functionalities to support the mobile platform 300”).
Thus, given the teaching of TANG, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of TANG, a method for mobile platform containing a mobile terminal, into Gattegno, the technique of maintaining commonly named client specific file content,  and Kyo, method and system of mobile cloud computing system, for a device and method between mobile terminals and cloud servers. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and device to facilitate communications between mobile device and cloud server (See TANG: ABSTRACT).

As to claim 16, Kyo, Gattegno and TANG teach the operating method of claim 11. TANG further teaches wherein the step of operating the mobile cloud platform installed in the mobile terminal and activating the cloud service comprises activating a cloud computing device (See at least ¶ [0021], “Cloud 110 may refer to a cloud computing environment, i.e., the use of computing resources that are delivered as a service over a network infrastructure”; and ¶ [0028], “mobile terminal 102 and server 106 are coupled through cloud 110. Certain modules or components are configured in the mobile terminal 102 and server 106 to provide various functionalities to support the mobile platform 300”; and ¶ [0052], “at the beginning, the UE configurations and UE collections on the mobile terminal are initialized”).
Thus, given the teaching of TANG, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of TANG, a method for mobile platform containing a mobile terminal, into Gattegno, the technique of maintaining commonly named client specific file content,  and Kyo, method and system of mobile cloud computing system, for a device and method between mobile terminals and cloud servers. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and device to facilitate communications between mobile device and cloud server (See TANG: ABSTRACT).

As to claim 17, Kyo, Gattegno and TANG teach the operating method of claim 11. Kyo further teaches wherein the mobile cloud platform is further configured to: communicate with the wireless communication network and the cloud server, and maintain and manage a channel formed between the mobile terminal and the cloud server for providing a cloud service; and provide the cloud service to the mobile terminal (See at least Figure 1 and ABSTRACT, “a mobile terminal that can access a cloud server includes a mobile terminal resource storage unit storing at least one resource and a hybrid mobile cloud platform that virtualizes at least one resource stored in the mobile terminal resource storage unit and shares it with other mobile terminals as a virtualization resource. It includes, in addition, the cloud server accessible to at least one mobile terminal includes a cloud resource registration management unit for received and registering resource information from the at least one mobile terminal”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kyo, in view of Gattegno, and in view of TANG, and further in view of Logue.
As to claim 14, Kyo, Gattegno and TANG teach the operating method of claim 11. However, Kyo, Gattegno and TANG fail to expressly teach wherein the step of authentication comprises allocating hardware by using information from at least one of a MAC address, a CPU ID, and an IMEI allocated to each user who uses the mobile terminal whenever the cloud service is requested.
In analogous teaching, Logue exemplifies this wherein Logue teaches wherein the step of authentication comprises allocating hardware by using information from at least one of a MAC address, a CPU ID, and an IMEI allocated to each user who uses the mobile terminal whenever the cloud service is requested ( See at least Col. 16, lines 44-53, “The assigned credentials may operate to provide the client device with increased access to secured resources as compared to the default credentials and, when the device is paired with a user account, authenticates that the client device is associated with the account. The assigned credentials may include one or more of variety of information, an identifier (e.g., a MAC address, etc.) ”).
Thus, given the teaching of Logue, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Logue, authentication methods amongst smart devices and cloud-based servers, into TANG, a method for mobile platform containing a mobile terminal, and Gattegno, the technique of maintaining commonly named client specific file content,  and Kyo, method and system of mobile cloud computing system, for authentication method between mobile terminals and cloud servers. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to facilitate communications between smart devices and cloud servers (See Logue: ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Friday, 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F/Examiner, Art Unit 2454     
01/27/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454